                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


CHALENA MARIE SIMS,

                Plaintiff,

v.                                                       CASE NO: 18-CV-13108

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                           /

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

        This matter is before the court on cross motions for summary judgment. The

case was referred to United States Magistrate Stephanie Dawkins Davis pursuant to 28

U.S.C. §636(b)(1)(B) and Local Rule 72.1. The magistrate judge issued her report on

November 22, 2019 recommending that this court deny plaintiff’s motion for summary

judgment, and grant defendant’s motion for summary judgment. No objections have

been filed pursuant to 28 U.S.C. §636(b)(1)(C), thus further appeal rights are waived.1

        Accordingly, the court ADOPTS the recommended findings and conclusions of

the Magistrate Judge.




                                                ORDER


        1
                The failure to object to the magistrate judge's report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
      IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

and Recommendation, the Plaintiff’s [11] Motion for Summary Judgment is DENIED

and Defendant’s [12] Motion for Summary judgment is GRANTED and the findings of

the Commissioner are AFFIRMED.



      IT IS SO ORDERED.



                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE


Dated: December 23, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, December 23, 2019, by electronic and/or ordinary
mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522




                                           2
